DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending in this Office Correspondence (OC).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, 13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 8,250,327 issued to Tetsuhiko Fujii et al. (“Fujii”).
With respect to claims 1, 11 and 21, Fujii teaches a method, device and program product for shrinking a storage space (Abstract, “storage apparatus and its control method including first virtual volumes to be provided to a host system and tipple pools each having a memory capacity, and equipped with a function of dynamically allocating a storage area”), comprising: 
determining a used storage space in a storage pool allocated to a plurality of file systems (column 5, lines 12-21: pool unused management capacity function; column 5, lines 32-53: the allocation of storage area is performed in units of size; Figures 2, 3, 8, 11, 12, 24 and column 11, lines 1-7: rate); 
determining a usage level of a storage space in the storage pool based on the used storage space and a storage capacity of the storage pool (column 11, lines 34-52: pool, and determining capacity based on a threshold; column 12, lines 20-60: capacity allocation policy); and 
shrinking a storage space from one or more of the plurality of file systems based on the usage level of the storage pool (column 12, lines 20-60: capacity allocation policy and  Figure 24 (item 42G): remove and Figure 24 (42H) and (42G): remove or delete).
As to claims 3 and 13, in accordance with a determination that the usage level is below or equal to a first threshold, disabling an auto shrink function of storage space of all of the plurality of file systems (column 12, lines 20-60: confirms the capacity allocation policy set; and column 11, lines 1-7 and lines 43-52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujii and further in view of USPGPUB 2020/0133551 issued to Changxu Jiang et al. (“Jiang”).
Fujii teaches claimed invention substantially as claimed. Fujii further teaches Fujii, column 19, lines 21-38: usage statistics and management table). However, Fujii does not explicitly teach determining the used storage space in the storage pool allocated to the plurality of file systems comprises: determining the used storage space in the storage pool periodically; and obtaining a shrinkable space size, a number of snapshots, and a fragment level of each of the plurality of file systems.
As to claims 2 and 14, Jiang discloses determining the used storage space in the storage pool allocated to the plurality of file systems comprises: determining the used storage space in the storage pool periodically; and obtaining a shrinkable space size, a number of snapshots, and a fragment level of each of the plurality of file systems (Para [0041]: the storage system may update periodically the sequence of the plurality of requests 135-1 to 135-N at a predetermined time interval; and by updating the sequence of the reclaim requests periodically, the storage system may automatically maintain that reclaim requests of the storage pool with less available storage space are prioritized, without a need of manual intervention).
Both of Fujii and Jiang are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable.    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Fujii with the teachings of Jiang in order to automatically maintain reclaim requests of the storage pool in the storage system with prioritizing less available storage space and  without a need for manual intervention.

Allowable Subject Matter
Claims 4 – 10 and 14 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record does not explicitly teach or suggest shrinking the storage space from one or more of the plurality of file systems comprises: in accordance with “a determination that the usage level exceeds the first threshold and is below a second threshold, enabling a first file system of the plurality of file systems to: determine whether a first idle rate of a storage space of the first file system exceeds a first file system threshold; and in accordance with a determination that the first idle rate exceeds the first file system threshold, shrink a part of the storage space of the first file system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Could be used as an obviousness type Office action.
USPAT 8521987 (IWAMITSU): controlling methods of a storage control device and virtual volumes.
USPAT 9383924 (Fullbright): Storage space reclaimation on volumes with thin provision capability.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 2, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162